EXHIBIT RADA Reports New Orders of $3.5 Million in the Third Quarter of 2010 Press Release Source: RADA Electronic Industries Ltd. On Monday October 18, 2010, 6:00 am EDT NETANYA, Israel, Oct. 18, 2010 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (Nasdaq:RADA - News) announced that it has received new orders worth over $3.5 million during the third quarter of 2010. Of this, $1.2 million is for the development and adaptation of avionic units for fighter aircraft upgrades. An additional $0.8 million is the first production order for a recently-developed advanced Inertial Navigation System (INS). The remainder is follow-on production and maintenance orders from various customers worldwide. The ordered systems are installed on the most advanced military aircrafts in production today. The majority of orders are scheduled for delivery in The Company also reported accumulated new orders of over $20 million for the first 9 months of 2010, an increase of 33% when compared with the first 9 months of last year, which saw $15 million in new orders. Zvika Alon, RADA CEO, commented: "We are encouraged by the continued increase in our backlog during 2010, which serves as the basis for our continued growth in the coming years. In particular, the contract for $1.2 million is with a strategic South American customer and demonstrates this customer's confidence in RADA by adding navigation products to the cameras and recorders it was traditionally purchasing for aircraft production as well as aircraft upgrades. We believe this region represents a strong opportunity for growth for our company, and that a large portion of our new sales in the future will originate in Latin America." Alon added, "The first production order of our Inertial Navigation System, following the completion of its development, is a positive indication as well. RADA's navigation products are becoming mature and more widely known to our customers as well as the global defense community. We look forward to increasing orders and higher sales volume of these products in the coming years." About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor.
